Citation Nr: 0719587	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  99-15 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from February 1952 to March 
1953 and from June 1956 to October 1957.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In December 2000, August 2004 and again in April 2006, the 
Board remanded this claim to the RO for further development.  
The case has been returned to the Board and is ready for 
further review.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

The veteran has been diagnosed with PTSD as documented on VA 
examination in February 1998.  Verification of a stressor 
including exposure to combat is needed.  He reported his 
stressor to be service in Korea in November 1952 when during 
an offensive against the U.S., he witnessed the killing of 
his friends.  He also asserts that he received the Bronze 
Star Medal.  

In August 2004 and again in April 2006, the Board remanded 
this claim to the RO for further development in an attempt to 
verify the veteran's stressors.  The RO was instructed to 
contact the service department and attempt to verify the 
veteran's claim that he received the Bronze Star.  Such a 
direction in the Board's remand confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
The record indicates that the RO contacted NPRC in response 
to both remands, with a response that the records were fire-
related.  The NPRC also indicated in the January 2007 
response that there are alternate sources that often contain 
information to reconstruct parts of a lost service record, 
but that the type of information requested could not be 
reconstructed.  

An attempt to contact the Department of the Army as directed 
by the Board has not yet been performed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in developing facts pertinent 
to his claim is heightened in a case where, as here, the 
service medical records are presumed destroyed, and includes 
the obligation to search for alternative records.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  When such alternative 
records become available, there is a duty to consider such 
records in relation to the veteran's claim.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Unfortunately, the 
Board must remand this case again because certain development 
requested in its prior remands has not been performed.  In 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
concluded that the Board had erred when it considered a claim 
when the RO had not conformed to the dictates of the earlier 
Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department (e.g., 
Department of the Army or Air Force, as 
appropriate) directly, not the NPRC, and 
attempt to verify the veteran's receipt 
of the Bronze Star.  If the service 
department is not contacted, the 
reason(s) why the service department has 
not been contacted should be documented 
in the claims folder.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The veteran should be 
given an opportunity to respond to the 
SSOC and the notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


